Case: 14-70001   Document: 00514109550     Page: 1   Date Filed: 08/09/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                 No. 14-70001                     August 9, 2017
                                                                  Lyle W. Cayce
JAMES LEE HENDERSON,                                                   Clerk


             Petitioner - Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

             Respondent - Appellee




                Appeal from the United States District Court
                     for the Eastern District of Texas


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before JOLLY, SMITH, and ELROD, Circuit Judges.
PER CURIAM:
      This Court affirmed the district court’s denial of Henderson’s successive
federal habeas petition in which he claimed that he is intellectually disabled
and thus ineligible to be executed under Atkins v. Virginia, 536 U.S. 304 (2002).
Henderson v. Stephens, 791 F.3d 567 (5th Cir. 2015). The Supreme Court
granted certiorari, vacated our judgment, and remanded this case to us for
further consideration in the light of Moore v. Texas, 137 S. Ct. 1039 (2017).
Henderson v. Davis, 137 S. Ct. 1450 (2017). It appears that the remand from
the Supreme Court is best vetted and addressed first by the district court.
    Case: 14-70001     Document: 00514109550     Page: 2   Date Filed: 08/09/2017



                                  No. 14-70001
Accordingly, we VACATE the judgment of the district court and REMAND this
case to the district court for further proceedings in the light of Moore.




                                        2